DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed on May 31, 2022 have been entered into the file. Currently, claims 1-13 and 18-20 are cancelled and claims 14 and 16-17 are amended, resulting in claims 14-17 pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)1,2 in view of Reid (US 7434423)1,2 and Howell (US 2012/0117700)1,2 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1,2 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1,2.
With respect to claim 14, Howland teaches a protective garment system (fragment-protective apparel unit) that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (having a protective function against fragments caused or released by detonation or explosion) (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt (outerwear/underwear), undergarments (underwear), shirt (outerwear/underwear), pant (outerwear/underwear), jacket (outerwear), and/or a textile assembly to incorporate load carriage (wherein the protective apparel unit includes different fragment protection elements assigned to cover different body regions) (paragraph [0007]).
T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of individual filaments are use (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The inside of the knit is constructed to be softer against a user’s skin, while the outside face is more dense so as to provide improved fragmentation, flame, and cut protection while maintaining a traditional knit appearance (paragraph [0074]). Since the textile is knitted, it will comprise a multiplicity of needle loops. Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) (paragraph [0090]).
The V50 value range of Howland substantially overlaps the claimed range in the instant claim 14. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Howland, because overlapping ranges have been held to establish prima facie obviousness.
Howland is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops, wherein the other structural element is selected among tuck loops and floats.
Reid teaches knitted garments with increased compressive pressure which provides a means for improved shock absorption (col. 1, lines 14-19, 48-54). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Howland and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer. The tuck stitch pattern may be located in the outside face to form the more dense region described by Howland in paragraph [0074], or elsewhere the ordinary artisan deems additional cushioning and/or impact protection would be appropriate.
Howland teaches the garments can be constructed as an undergarment (paragraph [0022]), however Howland in view of Reid is silent as to the undergarment being specifically an underpant wherein the underpant, in a state of use, extends at least partially over the region of the lower extremities or at least partly covers the lower extremities or wherein the underpant, in a state of use, extends at least partly over the region of the lower torso or of the lower abdomen or at least partly covers the lower torso or the lower abdomen.
Howell teaches multi-paneled protective undergarments and is particularly applicable to flexible reinforced undergarments such as abominable body armor (in the form of trunks or shorts) which includes protective, armor-like areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities) (paragraph [0002]). The multi-paneled undergarment comprises ballistic protective panels (paragraph [0013]). A suitable anti-ballistic material is ultra-high molecular weight polyethylene (paragraph [0029]).
Since both Howland in view of Reid and Howell teach ballistic protective undergarments comprising UHWMPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undergarment of Howland in view of Reid to be in the form of trunks or shorts in order to provide protective areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities).
Howland in view of Reid and Howell teaches a V50 value for the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920. It is reasonable to presume that the V50 value as determined by STANAG 2920 is inherent to Howland in view of Reid and Howell. Support for said presumption is found in that page 98 of the instant specification describes an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Broadly, the instant specification discloses a linear density range of 50 to 500 dtex as appropriate (instant specification; page 40, lines 30-35). 
Similar to the examples, as discussed above Howland teaches a knitted fabric formed of UHMWPE (paragraphs [0084]). Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]) and Howland in view of Reid teaches that the knit may include tuck loops (see rejection above). Furthermore, Howland broadly teaches a V50 of at least 300 fps (91.44 m/s) with an example providing a V50 of over 750 fps (over 229 m/s) (paragraphs [0012], [0036], [0090]).
Additionally, for testing, the instant invention uses an RCC 0.13g projectile where RCC = right circular cylinder (instant specification; page 98). Similarly, Howland also teaches of a 2 grain RCC projectile (Howland; paragraphs [0012], [0038], [0090]). It is noted that “grain” is a unit of weight, and 2 grain is equivalent to 0.13 g.
Therefore, since the knit of Howland in view of Reid and Howell has the same structure and materials as the broad disclosure and the examples of the instant specification that meet the claimed V50 values measured by STANAG 2920 when the same weight and shape projectile is used, the knit of Howland in view of Reid and Howell is expected to have the same properties of the claimed invention, namely a the V50 value when measure by STANAG 2920.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema3 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 as determined per STANAG 2920 by adjusting the cover factor of the knit of Howland in view of Reid and Howell, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value as determined per STANAG 2920 for the UHMWPE knit fabric of Howland in view of Reid and Howell that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)4,5 in view of Reid (US 7434423)1,2 and Howell (US 2012/0117700)1,2 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1,2 as applied to claim 14 above, and further in view of Bhatnagar (US 2008/0139071)2.
With respect to claim 15, Howland in view of Reid and Howell, alternatively further in view of Scott, teaches all the limitations of claim 14 above.
Howland in view of Reid and Howell, alternatively further in view of Scott, are silent as to the underpant including at least one accommodation device for accompanying at least one fragment protection element attached or bonded releasably, removable, or detachably to the under pant.
Bhatnagar teaches fabric laminates having excellent ballistic resistance properties (paragraph [0002]). The panel comprises a consolidated network of fibers (paragraph [0010]). Particularly suitable high-strength, high tensile modulus fibers include ultra-high molecular weight polyethylene fibers (paragraph [0034]). A garment may be formed by adjoining the delamination resistant fabrics with an article of clothing whereby one or more of the inventive fabrics are inserted into strategically placed pockets (accommodation device) (paragraph [0069]). This allows for maximization of ballistic protection, while minimizing the weight of the garment, and the delamination resistant material may optionally be easily removable from the article of clothing (paragraph [0069]).
Since both Howland in view of Reid and Howell, and alternatively Scott, teach UHMWPE ballistic protection fabrics for use in garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the underpants of Howland in view of Reid and Howell, alternatively Scott, to include strategically placed pockets (accommodation device) which can receive the ballistic protection material, in order to allow for maximum ballistic protection while minimizing the weight of the garment, and also allowing the ballistic protection to be easily removed.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)6,7 in view of Reid (US 7434423)1,2  and Parker (US 2015/0013039)1,2 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1,2 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1,2.
With respect to claim 16, Howland teaches a protective garment system (fragment-protective apparel unit) that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (having a protective function against fragments caused or released by detonation or explosion) (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt (outerwear/underwear), undergarments (underwear), shirt (outerwear/underwear), pant (outerwear/underwear), jacket (outerwear), and/or a textile assembly to incorporate load carriage (wherein the protective apparel unit includes different fragment protection elements assigned to cover different body regions) (paragraph [0007]).
T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of individual filaments are use (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The inside of the knit is constructed to be softer against a user’s skin, while the outside face is more dense so as to provide improved fragmentation, flame, and cut protection while maintaining a traditional knit appearance (paragraph [0074]). Since the textile is knitted, it will comprise a multiplicity of needle loops. Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) (paragraph [0090]).
The V50 value range of Howland substantially overlaps the claimed range in the instant claim 16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Howland, because overlapping ranges have been held to establish prima facie obviousness.
Howland is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops, wherein the other structural element is selected from among tuck loops and floats.
Reid teaches knitted garments with increased compressive pressure which provides a mean for improved shock absorption (col. 1, lines 14-19, 48-54). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Howland and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer. The tuck stitch pattern may be located in the outside face to form the more dense region described by Howland in paragraph [0074], or elsewhere the ordinary artisan deems additional cushioning and/or impact protection would be appropriate.
Howland further teaches that the garment may include a collar (paragraph [0018]), however Howland in view of Reid is silent as to the collar, in the state of use, extending over or at least partially covering the region of the neck or of the shoulders, or wherein the fragment protection collar includes or consists of at least one neck-type fragment protection element.
Parker teaches garments for protecting the neck from injury by ballistic materials, especially neck protectors and under body armor garments (paragraph [0001]). The lateral neck is divided into 3 zones (paragraph [0004]). Zone 1 extends from the clavicle to the cricoid cartilage and includes the thoracic inlet (paragraph [0004]). This region contains the major vascular structures of the subclavian, artery and vein, jugular vein, and common carotid artery, as well as the esophagus, thyroid, and trachea (paragraph [0004]). Zone 2 extends from the cricoid to the angle of the mandible and contains the common carotid artery, internal and external carotid arteries, jugular vein, larynx, hypopharynx, and cranial nerves X, XI, and XII (paragraph [0004]). Zone 3 is a small area extending from the angle of the mandible to the skull base. This region contains the internal and external carotid arteries, jugular vein, lateral pharynx, and cranial nerves VII, IX, X, XI, and XII (paragraph [0004]). The neck protector is dimensioned to provide protection to zone 1 and zone 2 of the neck with minimal to no hindrance to movement (paragraphs [0009]-[0010]). The soft armor material is preferably an ultra high molecular weight polyethylene fiber (paragraph [0023]).
Since both Howland in view of Reid and Parker teach ballistic protection collars made of UHMWPE, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the collar of Howland in view of Reid to have the dimensions of the collar of Parker in order to provide protection to both zone 1 and zone 2 of the neck (neck-type fragment protection element).
Howland in view of Reid and Parker teaches a V50 value for the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920. It is reasonable to presume that the V50 value as determined by STANAG 2920 is inherent to Howland in view of Reid and Parker. Support for said presumption is found in that page 98 of the instant specification describes an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Broadly, the instant specification discloses a linear density range of 50 to 500 dtex as appropriate (instant specification; page 40, lines 30-35). 
Similar to the examples, as discussed above Howland teaches a knitted fabric formed of UHMWPE (paragraphs [0084]). Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]) and Howland in view of Reid teaches that the knit may include tuck loops (see rejection above). Furthermore, Howland broadly teaches a V50 of at least 300 fps (91.44 m/s) with an example providing a V50 of over 750 fps (over 229 m/s) (paragraphs [0012], [0036], [0090]).
Additionally, for testing, the instant invention uses an RCC 0.13g projectile where RCC = right circular cylinder (instant specification; page 98). Similarly, Howland also teaches of a 2 grain RCC projectile (Howland; paragraphs [0012], [0038], [0090]). It is noted that “grain” is a unit of weight, and 2 grain is equivalent to 0.13 g.
Therefore, since the knit of Howland in view of Reid and Parker has the same structure and materials as the broad disclosure and the examples of the instant specification that meet the claimed V50 values measured by STANAG 2920 when the same weight and shape projectile is used, the knit of Howland in view of Reid and Parker is expected to have the same properties of the claimed invention, namely a the V50 value when measure by STANAG 2920.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema8 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 as determined per STANAG 2920 by adjusting the cover factor of the knit of Howland in view of Reid and Parker, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value as determined per STANAG 2920 for the UHMWPE knit fabric of Howland in view of Reid and Parker that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)9,10 in view of Reid (US 7434423)1,2 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1,2 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1,2.
With respect to claim 17, Howland teaches a protective garment system (fragment-protective apparel unit) that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (having a protective function against fragments caused or released by detonation or explosion) (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt (outerwear/underwear), undergarments (underwear), shirt (outerwear/underwear), pant (outerwear/underwear), jacket (outerwear), and/or a textile assembly to incorporate load carriage (wherein the protective apparel unit includes different fragment protection elements assigned to cover different body regions) (paragraph [0007]).
T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of individual filaments are use (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The inside of the knit is constructed to be softer against a user’s skin, while the outside face is more dense so as to provide improved fragmentation, flame, and cut protection while maintaining a traditional knit appearance (paragraph [0074]). Since the textile is knitted, it will comprise a multiplicity of needle loops. Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) (paragraph [0090]).
The V50 value range of Howland substantially overlaps the claimed range in the instant claim 17. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Howland, because overlapping ranges have been held to establish prima facie obviousness.
Howland further teaches additional protective layers 802, 804 position to protect critical areas of the user’s body (paragraph [0110]). As can be seen in FIG. 8A, the protective layer 804 at least partly covers the region of the knee (FIG. 8A).
Howland is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops, wherein the other structural element is selected from among tuck loops and floats.
Reid teaches knitted garments with increased compressive pressure which provides a mean for improved shock absorption (col. 1, lines 14-19, 48-54). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Howland and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer. The tuck stitch pattern may be located in the outside face to form the more dense region described by Howland in paragraph [0074], or elsewhere the ordinary artisan deems additional cushioning and/or impact protection would be appropriate.
Howland in view of Reid teaches a V50 value for the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920. It is reasonable to presume that the V50 value as determined by STANAG 2920 is inherent to Howland in view of Reid. Support for said presumption is found in that page 98 of the instant specification describes an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Broadly, the instant specification discloses a linear density range of 50 to 500 dtex as appropriate (instant specification; page 40, lines 30-35). 
Similar to the examples, as discussed above Howland teaches a knitted fabric formed of UHMWPE (paragraphs [0084]). Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]) and Howland in view of Reid teaches that the knit may include tuck loops (see rejection above). Furthermore, Howland broadly teaches a V50 of at least 300 fps (91.44 m/s) with an example providing a V50 of over 750 fps (over 229 m/s) (paragraphs [0012], [0036], [0090]).
Additionally, for testing, the instant invention uses an RCC 0.13g projectile where RCC = right circular cylinder (instant specification; page 98). Similarly, Howland also teaches of a 2 grain RCC projectile (Howland; paragraphs [0012], [0038], [0090]). It is noted that “grain” is a unit of weight, and 2 grain is equivalent to 0.13 g.
Therefore, since the knit of Howland in view of Reid has the same structure and materials as the broad disclosure and the examples of the instant specification that meet the claimed V50 values measured by STANAG 2920 when the same weight and shape projectile is used, the knit of Howland in view of Reid is expected to have the same properties of the claimed invention, namely a the V50 value when measure by STANAG 2920.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema11 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 as determined per STANAG 2920 by adjusting the cover factor of the knit of Howland in view of Reid, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value as determined per STANAG 2920 for the UHMWPE knit fabric of Howland in view of Reid that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)12,13 in view of Reid (US 7434423)1,2, Howland (US 2014/0331375)1,2 and Howell (US 2012/0117700)1,2 with supporting evidence provided by Vlasbom (“13 – The Manufacture, Properties, and Applications of High Strength, High Modulus Polyethylene Fibers” Handbook of Tensile Properties of Textile and Technical Fibers)1,2 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1,2 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1,2.
With respect to claim 14, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]).
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops, wherein the other structural element is selected from among tuck loops and floats.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that textile sheet material of Bohringer to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer.
Bohringer in view of Reid is silent as to the yarn being a filament yarn including a plurality of filaments.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection, and can be worn without any added discomfort to the wearer (paragraph [0007]). T-shirts or undergarments are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of filaments are used (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The combination of filament and staple yarns achieves a dense weave for enhanced ballistic protection (paragraph [0059]).
Since both Bohringer in view of Reid and Howland teach knitted ballistic protective garment textiles made from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of the knitted ballistic protective textile of Bohringer in view of Reid to be a combination of filament and staple yarns in order to achieve a denser structure for enhanced ballistic protection. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Bohringer in view of Reid to be filament yarns, staple yarns, or a combination thereof, because filament yarns and the combination of filament yarns and staple fibers are known in the art as suitable for use in UHMWPE ballistic protection clothing. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., clothing with ballistic protection). See MPEP 2143(I)(B).
Bohringer in view of Reid and Howland is silent as to the garment being specifically an underpant wherein the underpant, in a state of use, extends at least partially over the region of the lower extremities or at least partly covers the lower extremities or wherein the underpant, in a state of use, extends at least partly over the region of the lower torso or of the lower abdomen or at least partly covers the lower torso or the lower abdomen.
Howell teaches multi-paneled protective undergarments and is particularly applicable to flexible reinforced undergarments such as abominable body armor (in the form of trunks or shorts) which includes protective, armor-like areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities) (paragraph [0002]). The multi-paneled undergarment comprises ballistic protective panels (paragraph [0013]). A suitable anti-ballistic material is ultra-high molecular weight polyethylene (paragraph [0029]).
Since both Bohringer in view of Reid and Howland and Howell teach ballistic protective undergarments comprising UHWMPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undergarment of Bohringer in view of Reid and Howland to be in the form of trunks or shorts in order to provide protective areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities).
Bohringer in view of Reid. Howland, and Howell teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid, Howland, and Howell. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3.
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]). The stab and/or ballistic-resistant layer of Bohringer can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid, Howland, and Howell has the same structure and materials as examples of the instant specification that meet the claimed V50 values as well as the structure and property recited in the claims, the textile sheet material of Bohringer in view of Reid, Howland, and Howell is expected to have the same properties of the claimed invention.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema14 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid, Howland, and Howell, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value for the UHMWPE knit fabric of Bohringer in view of Reid, Howland, and Howell that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)15,16 in view of Reid (US 7434423)1,2, Howland (US 2014/0331375)1,2, and Howell (US 2012/0117700)1,2 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1,2 as applied to claim 14 above, and further in view of Bhatnagar (US 2008/0139071)2.
With respect to claim 15, Bohringer in view of Reid, Howland, and Howell, alternatively further in view of Scott, teaches all the limitations of claim 14 above.
Bohringer in view of Reid, Howland, and Howell, alternatively further in view of Scott, are silent as to the underpant including at least one accommodation device for accompanying at least one fragment protection element attached or bonded releasably, removable, or detachably to the under pant.
Bhatnagar teaches fabric laminates having excellent ballistic resistance properties (paragraph [0002]). The panel comprises a consolidated network of fibers (paragraph [0010]). Particularly suitable high-strength, high tensile modulus fibers include ultra-high molecular weight polyethylene fibers (paragraph [0034]). A garment may be formed by adjoining the delamination resistant fabrics with an article of clothing whereby one or more of the inventive fabrics are inserted into strategically placed pockets (paragraph [0069]). This allows for maximization of ballistic protection, while minimizing the weight of the garment, and the delamination resistant material may optionally be easily removable from the article of clothing (paragraph [0069]).
Since both Bohringer in view of Reid, Howland, and Howell, and alternatively Scott, teach UHMWPE ballistic protection fabrics for use in garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the underpants of Bohringer in view of Reid, Howland, and Howell, alternatively Scott, to include strategically placed pockets which can receive the ballistic protection material, in order to allow for maximum ballistic protection while minimizing the weight of the garment, and also allowing the ballistic protection to be easily removed.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)17,18 in view of Reid (US 7434423)1,2, Howland (US 2014/0331375)1,2, and Parker (US 2015/0013039)1,2 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1,2 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1,2.
With respect to claim 16, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]).
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops, wherein the other structural element is selected from among tuck loops and floats.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that textile sheet material of Bohringer to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer.
Bohringer in view of Reid is silent as to the yarn being a filament yarn including a plurality of filaments.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection, and can be worn without any added discomfort to the wearer (paragraph [0007]). T-shirts or undergarments are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of filaments are used (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The combination of filament and staple yarns achieves a dense weave for enhanced ballistic protection (paragraph [0059]).
Since both Bohringer in view of Reid and Howland teach knitted ballistic protective garment textiles made from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of the knitted ballistic protective textile of Bohringer in view of Reid to be a combination of filament and staple yarns in order to achieve a denser structure for enhanced ballistic protection. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Bohringer in view of Reid to be filament yarns, staple yarns, or a combination thereof, because filament yarns and the combination of filament yarns and staple fibers are known in the art as suitable for use in UHMWPE ballistic protection clothing. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., clothing with ballistic protection). See MPEP 2143(I)(B).
Bohringer in view of Reid and Howland is silent as to the garment being collar which, in the state of use, extending over or at least partially covering the region of the neck or of the shoulders, or wherein the fragment protection collar includes or consists of at least one neck-type fragment protection element.
Parker teaches garments for protecting the neck from injury by ballistic materials, especially neck protectors and under body armor garments (paragraph [0001]). The lateral neck is divided into 3 zones (paragraph [0004]). Zone 1 extends from the clavicle to the cricoid cartilage and includes the thoracic inlet (paragraph [0004]). This region contains the major vascular structures of the subclavian, artery and vein, jugular vein, and common carotid artery, as well as the esophagus, thyroid, and trachea (paragraph [0004]). Zone 2 extends from the cricoid to the angle of the mandible and contains the common carotid artery, internal and external carotid arteries, jugular vein, larynx, hypopharynx, and cranial nerves X, XI, and XII (paragraph [0004]). Zone 3 is a small area extending from the angle of the mandible to the skull base. This region contains the internal and external carotid arteries, jugular vein, lateral pharynx, and cranial nerves VII, IX, X, XI, and XII (paragraph [0004]). The neck protector is dimensioned to provide protection to zone 1 and zone 2 of the neck with minimal to no hindrance to movement (paragraphs [0009]-[0010]). The soft armor material is preferably an ultra high molecular weight polyethylene fiber (paragraph [0023]).
Since both Bohringer in view of Reid, Howland, and Parker teach ballistic protection garments made of UHMWPE, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the garment of Bohringer in view of Reid and Howland to have the collar of Parker in order to provide protection to both zone 1 and zone 2 of the neck (neck-type fragment protection element).
Bohringer in view of Reid, Howland, and Parker teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid, Howland, and Parker. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3.
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]). The stab and/or ballistic-resistant layer of Bohringer can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid, Howland, and Parker has the same structure and materials as examples of the instant specification that meet the claimed V50 values as well as the structure and property recited in the claims, the textile sheet material of Bohringer in view of Reid, Howland, and Parker is expected to have the same properties of the claimed invention.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema19 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid, Howland, and Parker, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value for the UHMWPE knit fabric of Bohringer in view of Reid, Howland, and Parker that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)20,21 in view of Reid (US 7434423)1,2 and Howland (US 2014/0331375)1,2 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1,2 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1,2.
With respect to claim 17, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]).
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops, wherein the other structural element is selected among tuck loops and floats.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that textile sheet material of Bohringer to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer.
Bohringer in view of Reid is silent as to the yarn being a filament yarn including a plurality of filaments.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection, and can be worn without any added discomfort to the wearer (paragraph [0007]). T-shirts or undergarments are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types and the fibers may comprise UHMWPE (paragraph [0084]). As can be seen in the figures, filament yarns including a plurality of filaments are used (FIGs. 3A, 3B, 4A, 4B, 5A, 5B, 6). The combination of filament and staple yarns achieves a dense weave for enhanced ballistic protection (paragraph [0059]).
Since both Bohringer in view of Reid and Howland teach knitted ballistic protective garment textiles made from UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of the knitted ballistic protective textile of Bohringer in view of Reid to be a combination of filament and staple yarns in order to achieve a denser structure for enhanced ballistic protection. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Bohringer in view of Reid to be filament yarns, staple yarns, or a combination thereof, because filament yarns and the combination of filament yarns and staple fibers are known in the art as suitable for use in UHMWPE ballistic protection clothing. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., clothing with ballistic protection). See MPEP 2143(I)(B).
Bohringer in view of Reid is silent as to the garment comprising at least one knee-type fragment protection, wherein the knee-type fragment protection, in the state of use, extends over or at least partly covers the region of the knee or of the popliteal cavity, or wherein the knee-type fragment protection includes at least one fragment protection element wherein the fragment protection element, in a state of use, extends over or at least partly covers the region of the knee or the popliteal cavity.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt, undergarments, shirt, pant, jacket, and/or a textile assembly to incorporate load carriage (paragraph [0007]). T-shirts or undergarments are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). Howland further teaches additional protective layers 802, 804 position to protect critical areas of the user’s body (paragraph [0110]). As can be seen in FIG. 8A, the protective layer 804 at least partly covers the region of the knee (FIG. 8A).
Since both Bohringer in view of Reid and Howland teaches ballistic resistant garments comprising UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the textile sheet material of Bohringer in view of Reid as a knee protective layer which partly covers a region of the knee, because it is known from the teachings of Howland to use ballistic textile sheet materials in this way. The combination of the teachings of Bohringer in view of Reid and Howland would yield no more than predictable results to one of ordinary skill in the art (i.e., a ballistic knee protection material). See MPEP 2143.
Bohringer in view of Reid and Howland teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid and Howland. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3.
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]). The stab and/or ballistic-resistant layer of Bohringer can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid and Howland has the same structure and materials as examples of the instant specification that meet the claimed V50 values as well as the structure and property recited in the claims, the textile sheet material of Bohringer in view of Reid and Howland is expected to have the same properties of the claimed invention.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema22 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid and Howland, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value for the UHMWPE knit fabric of Bohringer in view of Reid and Howland that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).
	
Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant’s arguments filed on May 31, 2022 have been fully considered but are not persuasive.

On pages 7-8, 10-11, and 12 of the response Applicant submits that, with respect to the combination of Howland and Reid, that Howland fails to mention the need for additional cushion and that the office action fails to provide reasoning as to why one of ordinary skill in the art would be motivated to look to the teachings of Reid to solve an issue that Howland has already explicitly recognized and addressed. Similar arguments are presented with respect to Bohringer at pages 13-14, 16, and 17 of the response.
The Examiner respectfully disagrees. As presented in the rejection above, Reid teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stitch at a time, where an extra loop is laid over the needles and tucked behind the old loop on the reverse side of the stitch (Reid; col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (Reid; col. 4, lines 30-44).
Since both Howland (or Bohringer) and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland (or Bohringer) to include a tuck stitch patter (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer. The tuck stitch pattern may be located in the outside face to form the more dense region described by Howland in paragraph [0074], or elsewhere the ordinary artisan deems additional cushioning and/or impact protection would be appropriate.
As presented in the rejection, the motivation for including the tuck stitch in the garment of Howland (or Bohringer) need not provide motivation for having increased cushioning because increased cushioning is the explicit motivation in Reid for using a tuck stitch in the garment of Howland (or Bohringer). According to MPEP 2144(II), the strongest rationale for combining references is a recognition, expressly or impliedly, in the prior art or drawn from a convincing line of reasoning based on established scientific principle or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. As discussed above, Reid provides the explicit beneficial result of providing additional cushioning when a tuck stitch is included.
With respect to Howland (or Bohringer) already providing a garment with comfort for the wearer, as presented in the rejection above, the ordinary artisan would be motivated to use a tuck stitch because it provides increased cushioning, which is in line with the purpose of Howland (or Bohringer) of forming a comfortable garment. The presence of other alternatives for increasing comfort in Howland (or Bohringer) does not preclude the use of a tuck stitch to increase cushioning, and the presence of the tuck stitch does not preclude the use of other methods of increasing wearer comfort as taught by Howland (or Bohringer). The combination does not suggest that Howland’s (or Bohringer’s) methods of increasing comfort are insufficient, rather provides an additional way of increasing user comfort by using a tuck stitch which provides cushioning. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See MPEP 2143.01(I).

On pages 8-9 of the response Applicant submits that Howland eschews the use of additional padding to increase the wearer comfort by instead addressing comfort by yarn selection and weave construction. Applicant concludes that the inclusion of any additional thickness or padding would frustrate the teachings of Howland which seeks to avoid such additions entirely.
The Examiner respectfully disagrees. Howland does not eschew the use of additional padding. At the paragraphs cited by Applicant Howland merely states that a purpose of the invention is to provide an article of ballistic and fragmentary protection that does not provide discomfort to the wearer. Howland does not teach that additional padding should not be used, therefore there is no teaching away from the proposed combination. Howland also does not teach that additional padding cannot be used, therefore the proposed combination does not frustrate the teachings of Howland as alleged. In fact, the combination is in line with the purpose of Howland, which is increasing wearer comfort. Reid provides the explicit beneficial result of providing additional cushioning when a tuck stitch is included, therefore the addition of the tick stitch furthers Howland’s purpose of increasing comfort to the wearer.

On pages 13-14 of the response Applicant submits that the proposed addition of using tuck loop stitching to provide cushioning as taught by Reid would frustrate the approach taken to improving wearer comfort in Bohringer. Applicant argues that the additional bulk added by the cushioning from Reid would negate the high flexibility and low basis weight used by Bohringer to improve comfort.
The Examiner respectfully disagrees. Reid is silent as to the affect the tuck stitch has on the flexibility of the fabric. Additionally, Bohringer broadly teaches the desire for high flexibility without providing a specific measurement or values for measuring flexibility. There is no evidence in either Reid or Bohringer that the combination wouldn’t function, nor any evidence that the flexibility would be affected such that it would be outside the scope of Bohringer. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c)(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        4 Cited in IDS
        5 Previously presented
        6 Cited in IDS
        7 Previously presented
        8 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        9 Cited in IDS
        10 Previously presented
        11 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        12 Cited in IDS
        13 Previously presented
        14 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        15 Cited in IDS
        16 Previously presented
        17 Cited in IDS
        18 Previously presented
        19 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        20 Cited in IDS
        21 Previously presented
        22 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533